DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 lines, 6, 8 and 10 recites the word “optimisation” there appears to be a typographical error please correct the spelling to recite “optimization”, this word is also recited in most of the claims please correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Wippler US Pg. Pub. No. (2016/0090773) referred to hereinafter as Wippler.
As per claim 1, Wippler teaches a controller for controlling at least one vehicle aperture member (see at least summary, abstract), the controller configured to: receive one or more user inputs from one or more user input units (see at least para 13-16, 20-25); receive one or more vehicle condition inputs from one or more vehicle condition sensor units (see at least para 13-16, 20-25); select an optimisation strategy from a 

As per claim 2, Wippler teaches a controller according to claim 1, wherein the controller is arranged to select the optimisation strategy such that the at least one aperture member is moved to minimise vehicle fuel consumption and maintain a user selectable level of ventilation (see at least para 05, 23).

As per claim 3, Wippler teaches a controller according to claim 1, wherein the controller is arranged to select the optimisation strategy such that the at least one aperture member is moved to minimise buffeting and maintain a user selectable level of ventilation (see at least para 13-16, 20-25).

As per claim 4, Wippler teaches a controller according to claim 1, wherein the controller is arranged to generate an output to move at least one aperture member based 

As per claim 5, Wippler teaches a controller according to claim 4, wherein the threshold is determined based at least in part on the selected optimisation strategy (see at least para 13-16, 20-25).

As per claim 6, Wippler teaches a controller according to claim 1, wherein the controller is arranged to generate an output to move a first aperture member based at least in part on one or more user inputs and to generate an output to move a second aperture member based at least in part on one or both of the selected optimisation strategy and the position of the first aperture member (see at least para 13-16, 20-25).

As per claim 7, Wippler teaches a controller according to claim 1, wherein the controller is arranged to record one or more user preferences and to modify at least one of the plurality of optimisation strategies based at least in part on the one or more recorded user preferences (see at least para 13-16, 20-25).

As per claim 8, Wippler teaches a controller according to claim 7 wherein at least one of the plurality of optimization strategies is modified using machine learning (see at least para 13-16, 20-25).


Conclusion

Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665